DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 3-5, 8-11, 23, and 25-29 are pending.  Claims 26-29 remain withdrawn as directed to non-elected species.  Claims 1, 3-5, 8-11, 23, and 25 are presently considered.

Election/Restrictions
Applicant’s election of Group I (original claims 1-11) and the subgenera of Poly(lactide-co-glycolide) as the lactate-based polymer, leuprolide as the bioactive substance, and N-methyl-2-pyrrolidone as the solvent reading upon original claims 1-5 and 7-11 in the reply filed on 10/4/2016 was previously acknowledged and was treated as an election without traverse (MPEP § 818.01(a)).
The originally elected species is understood to continue reading upon pending claims 1, 3-5, and 8-11, wherein the “lactate-based polymer” is poly(lactide-co-glycolide) (“PLGA”).  However, newly added claims 26-29 are reasonably understood to be directed to PLA rather than the originally elected species of Poly(lactide-co-glycolide), and therefore such claims are directed to a non-elected species.  At this time, claims 23-25 are presumed to read upon the originally elected species, although “8515DLG2CE” is undefined on record.  However, claim 25 may be subsequently withdrawn because the originally elected species comprised the bioactive substance of leuprolide rather than a “salt thereof” (see, e.g., Requirement mailed 7/6/2016 at 5; see also Reply filed 10/4/2016 at 1).  Currently, claims 23-25 have been examined under 35 USC § 112, and only in view of the prior art under the presumption that claims 23-25 are directed to the previously pending claim scope of claim 1 as submitted in the Reply filed 2/12/2020.  This presumption is intended to facilitate compact prosecution.
Therefore, newly added claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2016.
Following an extensive search and examination, the originally elected species was deemed anticipated and/or obvious in view of the prior art, as applied below.  Per MPEP § 803.02, examination has not been extended to non-elected embodiments at this time.
Accordingly, claims 1, 3-5, 8-11, 23, and 25 are presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claim 1 is understood to be representative of the pending claim scope. In the Reply filed 11/24/2020, instant claim 1 was amended as follows:
1. (currently amended) A process for making an injectable composition for controlled release drug delivery comprising:
purifying a lactate-based polymer having a weight average molecular weight between 5,000 and 50,000 dalton and an acid number of less than 3 
combining the purified-lactate-based polymer with a pharmaceutically acceptable organic solvent; and a bioactive substance or a salt thereof that contains an amino acid serine in the molecular structure that is capable of reacting with lactide monomer to form a conjugate,
with the proviso that no acid additive is added in making the injectable composition, wherein the total of the serine-lactide conjugate formed is less than 2% by weight at 37°C over a period of 3 days.
The metes and bounds of the claim scope and applied claim interpretation is set forth below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Having” is reasonably understood to mean “comprising” in view of the claims and originally filed disclosure (see, e.g., MPEP § 2111.03(IV)).
At claim 1, the preamble phrase “for making an injectable composition for controlled release drug delivery” is understood to be a recitation of an intended result fully satisfied by the positively recited method steps within claim 1 (see, e.g., MPEP § 2111.04; see also MPEP § 2111.02(II)).  Accordingly, it is inferred that all processes satisfying the positively-recited method steps of claim 1 necessarily and inherently satisfy the preamble.
At amended claim 1, the phrase “lactate-based polymer” is understood to be satisfied by at least the elected species of PLGA having the ratio of lactide/glycolide from 50/50 to 100/0 as recited at original claims 1 and 7.
At claims 1 and 5, the term “acid number” is defined at ¶[0093] of the Specification and it is understood that only "[p]olymers with acid ended groups will have some acid number" (see, e.g., Spec. at ¶[0093]), which is reasonable, because only the carboxyl terminus of a PLGA contributes to acidity, and therefore PLGA lacking a carboxy-terminus (e.g., ester-terminated see also, Spec. at ¶[0095], noting that the terminal groups of PLGA may be ester).
At claims 1 and 3-4, the recitation that the lactate-based polymer have a “content of residual lactide monomers . . . of less 0.1% by weight" is understood to be a requirement pertaining to a minimum acceptable purity of the material used in the combination step of instant claim 1.  This interpretation is reasonable in view of the disclosure at ¶[0095] of the Specification, which identifies that “polymers can be purified to remove residual monomers and oligomers using the methods known in the art, such as dissolving and re-precipitating the polymer”.
At claim 1, the phrase “pharmaceutically acceptable organic solvent” is understood to be satisfied by at least N-methyl-2-pyrrolidone (a.k.a., “NMP”, “1-Methylpyrrolidin-2-one”, “1-Methyl-2-pyrrolidone”, “N-Methylpyrrolidone”, “N-Methylpyrrolidinone”, “Pharmasolve”, “CAS No. 872-50-4”, “PubChem CID 13387”) as recited at dependent claims 10-11.
At claim 1, the phrase "bioactive substance” is defined at ¶¶[0050]-[0060] of the instant Specification, and is understood to read upon at least “leuprolide, or salts thereof” as specified at dependent claims 8-9.  Accordingly, “leuprolide, or salts thereof” are understood to fully satisfy the functional limitations set forth at claim 1 requiring that such bioactive substances "contain[] an amino acid serine in the molecular structure that is capable of reacting with lactide monomer to form a conjugate” (see claim 1).
Claim 1 recites the phrase “wherein the total of the serine-lactide conjugate formed is less than 2% by weight at 37°C over a period of 3 days” (see, e.g., claim 1 as amended in the Reply filed 3/1/2018).  Per MPEP § 2111.04(I), claim scope is not limited by claim language that suggest or makes option, but does not require steps to be performed.  Here, the “wherein” see MPEP § 2111.04(I), stating that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Accordingly, this wherein clause is understood to be satisfied by any injectable composition made by the process of instant claim 1, and therefore the phrase does not further limit the recited process steps (see MPEP § 2111.04(I)). This is reasonable, because the original disclosure fails to differentiate any additional steps or requirements required to satisfy the newly added “wherein” statement, other than those already recited in the body of claim 1.  
At claim 1, the phrase “no acid additive is added in making the composition” is understood to mean that the polymer, pharmaceutically-acceptable organic solvent, and bioactive substance are added together without the addition of an “acid additive” as identified at ¶[0009] of the Specification (describing lactic acid and glycolic acid monomers as acid additives).  The reference to “the composition” is understood to refer to the "injectable composition" recited in the preamble, and therefore the proviso is understood to limit the "making" of the injectable composition rather than limiting the "making" of each individual subcomponent used to make the injectable composition (i.e., the proviso does not reasonably limit the methods used to create the polymer, organic solvent, or bioactive substance, but instead only limit the exact recited step of making the [injectable] composition by combining each separate component to form an injectable composition as claimed).  Therefore, the proviso is not reasonably extended to steps occurring prior to the newly added “purifying” step at claim 1.
In the Response filed 5/2/2019, the claim was amended to add a new step of “purifying”.  This step is reasonably understood to inherently or necessarily be performed by the manufacturer of a product identified by the prior art (i.e., a substance is reasonably presumed pure unless see, e.g., Restriction mailed 7/06/2016 at 2 at “I”).  Examiner notes that additional modifications in future responses may necessitate withdrawal of newly added claims or a determination the claims no longer read upon the originally elected invention or species (see, e.g., MPEP §§ 819, 821.03).
The phrase “a poly(d,l-lactide)” is interpreted in view of the Specification, and is understood to encompass PLA (see, e.g., Spec. filed 10/14/2015 at ¶¶[0017], [0073], [0099]), which is a non-elected species.
Claims 23 and 25 were added in the Reply filed 11/24/2020.  Claim 23 is an independent claim, which recites multiple steps and recites the compound “8515DLG2CE polymer”.  The term “8515DLG2CE” is not defined on record and no evidence of record establishes that it had an art-recognized definition; accordingly, the use of the indefinite term has necessitated a rejection under 35 USC § 112(b).  Furthermore, because the term now appears within a newly added claim, but is not defined in the Specification, it has now necessitated an objection for lack of antecedent basis.  Furthermore, the rejection fails to satisfy the requirements of 35 USC 112(a) as explained below.  In view of the 35 USC § 112(b) rejection, the claims have not been examined in view of the prior art at this time; however, Examiner advises Applicant that, upon clarification of claim scope, priority to Provisional 62/064,008 may be denied in a subsequent action for purposes of determining prior art applicable to instant claims 23-25 under 35 USC 102 or 103.
Additional claim interpretations are set forth below.

Objection to the Specification
Per MPEP § 608.01(o), “the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import”.  MPEP § 608.01(o) further states that new claims should be scrutinized for new terminology, and identifies that ensuring antecedent support for new terminology is “necessary in order to insure certainty in construing the claims in light of the specification. See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  Specifically, MPEP § 608.01(o) states that
[E]xaminers should ensure that the terms and phrases used in claims presented late in prosecution of the application . . . find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). 
MPEP § 608.01(o) further states that
If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
The requirements of 37 CFR 1.75(d)(1) are further discussed at MPEP § 2173.03, which identifies that 37 CFR 1.75(d)(1) is intended to requires that “the meaning of the terms [are] ascertainable by reference to the specification” (see, e.g., MPEP § 2173.03).
Accordingly, the instant specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Specifically, newly added claims 23-25 recite the term “8515DLG2CE polymer”.  This term does not satisfy 37 CFR 1.75(d)(1), because the phrase as used does not find “clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description” (see, e.g., 37 CFR 1.75(d)(1) and MPEP § 608.01(o)).  Specifically, the as-filed specification fails to define the term, no evidence of record establishes that the term had an art-recognized meaning in the prior art, and therefore it is e.g, 8515DLG2CE-P, 8515DLG2CE-P1, 8515DLG2CE-P2, and 8515DLG2CE-P3).  Accordingly, the term “8515DLG2CE polymer” as recited at newly added claims 23-25 lacks a clear and unambiguous meaning in light of the Specification, and therefore the meaning of the term is not reasonably ascertainable by reference to the Description as filed 10/14/2015. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).

Withdrawn Rejections
The rejection of claims 1, 3-5, and 8-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the Amendment to claim 1 as filed 6/5/2021.

Maintained or Revised Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 23 recites the term “8515DLG2CE polymer” which renders the claim indefinite.  The term is not meaningfully defined on record and is not an art-recognized term (see search notes, showing that the term does not appear in Search Results prior to the publication of the instant Application or related applications): 

    PNG
    media_image1.png
    371
    829
    media_image1.png
    Greyscale

Furthermore, a search has revealed that the term is only found in association with the instant Application and its associated filings.  Per MPEP § 2173.05(a)(I), the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Although Applicants need not confine themselves to the terminology used in the prior art, Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  Here, the novel, user-created term “8515DLG2CE polymer” is presumably some type of PLGA polymer, 
Claim 25 depends from an indefinite base claim and are therefore rejected for the reasons applied above to claim 23.
Accordingly, claims 23 and 25 are rejected as indefinite.

Response to Arguments - 35 USC 112(b)
Applicant's arguments filed 6/5/2021 have been fully considered but they are not persuasive.  Applicant traverses the rejection at pages 7-9 of the Reply filed 6/05/2021, and these arguments are addressed below.
As an initial matter, the search notes provided within the rejection evidence that the term “8515DLG2CE” did not appear in date-limited searches searching for disclosures prior to October 15, 2014.  Accordingly, it is the Examiner’s position that the term was undefined, was not an art-recognized term, and is therefore prima facie indefinite.
MPEP § 2111 is pertinent and pertains to claim interpretation.  Specifically MPEP § 2111.01(III) states that 
In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art. . . .

The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms. . .

It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings.
see, e.g., Reply filed 6/5/2021 at 7 at final ¶ to 9 at final ¶) it is the Examiner’s understanding that the meaning of the term “8515DLG2CE” had an “ordinary and customary meaning attributed to them by those of ordinary skill in the art” on the basis of alleged prior art and trade publications, namely the references of R1, R2, and R4 submitted to the Office on June 5, 2021.  These publications are considered below:
Reference R1 does not recite nor define the claim term “8515DLG2CE polymer” or “8515DLG2CE”.  It is the Examiner’s understanding that Applicant relies upon the reference only to establish that “Lakeshore Biomaterials” was obtained by “Evonik” in 2011 (see, e.g., Reply filed 6/5/2021 at 7-8 at bridging ¶).  The Applicant’s statements regarding Reference R1 are neither disputed nor dispositive of obviousness.
Reference R2 does not recite nor explicitly define the claim term “8515DLG2CE polymer” or “8515DLG2CE”.  What R2 does provides is a naming convention (see, e.g., R2 at slide 29).  However a “naming convention” is not equivalent to a clear and unambiguous definition of a claim term that would be reasonably deemed “ordinary and customary” at the time of filing any more than a novel chemical compound named using a known IUPAC naming convention would be reasonably deemed “ordinary and customary” to artisans.  The existence of a naming convention that may potentially encompass trillions of compounds is not equivalent to establishing that the exact term “8515DLG2CE polymer” or 
Reference R4 does not recite nor define the claim term “8515DLG2CE polymer” or “8515DLG2CE”.
At best, Reference R4, like Reference R2, provides a generic “naming convention” specific to a single company.  However, the “naming convention” is not equivalent to a clear and unambiguous definition of a claim term that would be reasonably deemed “ordinary and customary” at the time of filing any more than a novel chemical compound named using a known IUPAC naming convention would be reasonably deemed “ordinary and customary” to artisans.  A “naming convention” is not equivalent to a named compound.  The existence of a “naming convention” that may potentially encompass trillions of compounds is not equivalent to establishing that the exact term “8515DLG2CE polymer” or “8515DLG2CE” had an “ordinary and customary meaning attributed to them by those of ordinary skill in the art”.  
Neither Reference R2 or R4 is recited in the originally filed disclosure, and it is unclear how an artisan searching for the meaning of “8515DLG2CE” would reasonably be aware of where to look to find an unambiguous meaning of “8515DLG2CE” at the time of filing in view of the original disclosure.  As noted in the rejection, date limited searches for the term “8515DLG2CE” returned zero hits.
No reference to either “Lakeshore Biomaterials” or “Evonik” as the source of “8515DLG2CE” was ever actually made in the originally filed disclosure.
No identification that Applicant was utilizing a “naming convention” found in Reference R2 originating from “Lakeshore Biomaterials” or Evonik” was placed in the originally filed disclosure.
Accordingly, References R1, R2, and R4 (i) fail to actually define the claim term “8515DLG2CE”, (ii) the original disclosure fails to identify the “naming convention” being used for “8515DLG2CE”, and (iii) all evidence of record establishes that the term “8515DLG2CE” was undiscoverable in date-limited searches at the time of filing.  In view of these references, Applicant then alleges that 
Therefore, a person of ordinary skill in the art would readily understand based on
Lakeshore and Evonik’s naming rules. . . .
(see, e.g., Reply filed 6/5/2021 at 9 at 1st full ¶).
This statement is understood to amount to an allegation that, given the References R2 and R4, an artisan would be able to “work out” what Applicant was “obviously” attempting to claim.  This is not the standard for satisfying 35 USC § 112(b).  Some pertinent questions Applicant does not address include “why would an artisan look to these references to define the term ‘8515DLG2CE’ at all?”, “how would an artisan know Applicant meant to use this single company’s naming convention rather than some other naming convention, or even a novel applicant-invented naming convention?”, etc.  Per MPEP § 2173, 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent . . .

It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite....
(see, e.g., MPEP § 2173).

If an Office action has issued where the plain meaning of the claim terms was used, applicant may point out that the term has been given a special definition. Since there is a presumption that claim terms are given their plain meaning, and the use of special definitions is an exception, the applicant must point to where the specification as filed provides a clear and intentional use of a special definition for the claim term to be treated as having a special definition. 
(see, e.g., MPEP § 2173.01(I), emphasis added).
Similarly, the Office has identified that “8515DLG2CE” lacks any “ordinary and customary meaning attributed to them by those of ordinary skill in the art”.  In this case, the “special definition” desired by Applicant is a piecemeal application of a “naming convention” from two references that fail to appear in the original disclosure at all.  Accordingly, Applicant has failed to point out “where the specification as filed provides a clear and intentional use of a special definition” for the term “8515DLG2CE”.  An artisan cannot leave it to conjecture and speculation on the part of the artisan to merely guess what Applicant’s terminology may or may not mean, rather 35 USC § 112(b) requires an artisan to clearly and unambiguously identify the subject matter actually claimed.
	Applicant additionally alleges that 
The naming of various polymers from Lakeshore/Evonik was public information before October 14, 2015. 
(see, e.g., Reply filed 6/5/2021 at 9 at 1st full ¶).
R3 is a barely legible database search that does not appear to have been date-limited corresponding to the filing date.  Critically, it is undisputed that a present-day Internet search can result in finding Reference R2:

    PNG
    media_image2.png
    268
    709
    media_image2.png
    Greyscale

However, a date-limited search corresponding to October 15, 2014 shows that the reference R2 does not appear to have been publically available at the time of filing:

    PNG
    media_image3.png
    357
    711
    media_image3.png
    Greyscale

Similarly, Reference R3 is a post-filed publication published circa July 2016 as indicated by the vertical date stamp provided on the final page:

    PNG
    media_image4.png
    108
    624
    media_image4.png
    Greyscale

Therefore, zero evidence of record supports Applicant’s statement that
The naming of various polymers from Lakeshore/Evonik was public information before October 14, 2015. 
(see, e.g., Reply filed 6/5/2021 at 9 at 1st full ¶).
Accordingly, this assertion, in the absence of supporting evidence, is not persuasive because the assertion is contradicted by the date-limited searches of record.
	To summarize, all arguments and evidenced provided were fully considered but not found persuasive to establish that, at the time of the invention, the phrase “8515DLG2CE” would have been reasonably understood to have any “ordinary and customary meaning attributed to them by those of ordinary skill in the art”.  The proffered references and arguments are not persuasive because (i) the proffered references fail to specifically define the term “8515DLG2CE”, (ii) the original disclosure makes no clarifying remark regarding the naming convention being used, (iii) the evidence of record currently shows that References R2 and R4 were not publically available at the time of filing, (iv) no objective evidence of record supports the assertion that the naming convention was public information at the time of filing, and (v) even assuming arguendo that the naming convention was publically known, there is no specific guidance in the original disclosure directing an artisan to interpret the term “8515DLG2CE” in a manner consistent with a single, specific, unreferenced company’s naming convention.
	Accordingly, the rejection is maintained.


Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 depends directly or indirectly upon claim 23. Therefore, claim 23 is understood to be representative of the pending claims scope. 
Relevant Issue
Newly added claim 23 recites a novel process requiring the step of “purifying 8515DLG2CE polymer”.  Although the term “8515DLG2CE” appears in the original disclosure (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]) and highly similar iterations of this terminology also appear in the original disclosure (see, e.g., Spec. filed 10/14/2015 at ¶¶[00148]-[00150] and Tables 16-18, utilizing “8515DLG2CE-P”, “8515DLG2CE-P1”, “8515DLG2CE-P2”, and “8515DLG2CE-P3”), the term is undefined and fails to have any meaningful art-recognized definition.  Specifically, the term “8515DLG2CE polymer” is undefined on record, unknown in 8515DLG2CE polymer” (see also rejection under 35 USC § 112(b), above, which is fully incorporated herein).  It is therefore unclear how “8515DLG2CE” differs from other species within the genus of PLGA.
Therefore, the relevant issue may be stated as follows: Are the requirements of 35 USC §112(a) satisfied when an Applicant claims an invention using novel terminology, but wherein the Applicant fails to define the novel terms in a manner that (i) permits artisans to ascertain how the claimed invention differs from the prior art, or otherwise (ii) informs artisans how to avoid infringement.
Relevant Case Law
The Courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  
Application of Case Law
Here, the metes and bounds of the term “8515DLG2CE” are unknown.  In view of the originally filed disclosure, it is unclear what “8515DLG2CE” means. The terms have not been defined on record or defined by a proper incorporation by reference.  Furthermore, the term does not appear in the prior art of record (see search notes).  Therefore, the usage of the term “8515DLG2CE” raises substantial and material questions, such as “what are the metes and 
In the absence of any additional guidance, the proffered description fails “to provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  Therefore, per University of Rochester, the inventor cannot lay claim to the subject matter reciting and relying upon the ambiguous and undefined term “8515DLG2CE”.
At best, when viewed in the light most favorable to the Applicant, an artisan might conclude that the term referred to an 85:15 or 15:85 ratio PLGA polymer having some modification corresponding to the code “DLG2CE”, but an artisan would not be reasonably apprised of any of the basic parameters of the polymer, including the average molecular weight, acid number, carboxyl terminal modifications, the presence or absence of additional moieties, etc.  Therefore, the proffered disclosure is insufficient to establish support commensurate in scope with the requirements of 35 USC § 112(a).  Furthermore, such conjecture amounts to, at best, a determination of obviousness.  However, obviousness is not the test for written description support because “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).  Here, as evidenced by the lack of additional basic etc., it is clear that the originally filed disclosure fails to meaningfully describe the metes and bounds of the Applicant-created term “8515DLG2CE” in a manner permitting artisans to reasonably and unambiguously identify the claimed subject matter or otherwise to avoid infringement of the claimed subject matter.
Conclusion
As explained above, the Applicant has attempted to claim subject matter by relying upon an undefined and Applicant-created term that lacks any specific art-recognized meaning in either the originally filed disclosure or prior art.  This is pertinent because the courts have stated that “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).  Accordingly, an Applicant cannot obtain a patent by simply inserting ambiguous and undefined terminology into a claim and merely alleging that the ambiguous limitation is not taught by the prior art.  Such undefined and unknown terms cannot be said to provide a description of the claimed invention commensurate in scope with the requirements of 35 USC §112(a).
Therefore, claims 23 and 25 are rejected.

Response to Arguments - 35 USC 112(a), Written Description
Applicant's arguments filed 6/5/2021 have been fully considered but they are not persuasive.  Applicant traverses the rejection at page 10 of the Reply filed 6/05/2021, and these arguments are addressed below.
It is the Examiner’s understanding that Applicant’s traversal is that 
As explained above, the meaning of “8515DLG2CE” was also clear to a person of ordinary skill in the art prior to the filing of the present application. 
(see, e.g., Reply filed 6/5/2021 at 9 at 1st full ¶).
It is the Examiner’s understanding that Applicant is attempting to incorporate the prior arguments regarding “8515DLG2CE” as set forth at pages 7-9 of the Reply filed 6/05/2021 and pertaining to the 35 USC 112(b) rejection into the response to the 35 USC 112(a) rejection (see Reply at 9 at 1st full ¶).  These arguments were fully considered but not found persuasive for reasons set forth above in the instant action, and those discussions are incorporated into the instant response.  Accordingly, the meaning of the term “8515DLG2CE” was not clear at the time of filing, was undefined on record, and was not set forth in any prior art of record.  Accordingly, zero evidence of record teaches or suggests that “8515DLG2CE” referred to a specific, unambiguous structure at the time of filing or the time of the instant invention.  Accordingly, such arguments are not persuasive.
	Accordingly, the rejection is maintained as set forth above.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luan et al. (Influence of the poly(lactide-co-glycolide) type on the leuprolide release from in situ forming microparticle systems, Journal of Controlled Release, vol. 110:266-272 (2006); hereafter “Luan"; cited in previous action) as evidenced by Erbetta et al. (Synthesis and Characterization of Poly(D,L-Lactide-co-Glycolide) Copolymer, Journal of Biomaterials and Nanobiotechnology, vol. 3:208-225 (2012); hereafter “Erbetta”; cited in previous action). 
Note: Per MPEP § 2112(III), a rejection under 35 USC 102 and 103 can be made when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic.  "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102" (see, e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). The MPEP states that “[t]his same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. see MPEP § 2112(III)). 
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional teachings and interpretations are set forth below.
Regarding claims 1, 3-5 and 8-11, Luan discloses a process for making in situ implants comprising combining the lactate-based polymer of PLGA with the bioactive substance of leuprolide acetate, dissolved in NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution).  This composition is explicitly described as "injectable" (see, e.g., Luan at 268 at col I at § 2.3.3).  Critically, no acid additive is identified at all in the disclosed process and therefore it is reasonably understood that the Luan process does not comprise or require an acid additive (compare Luan at 267 at col II at § 2.2.3 and § 2.2.4 with instant claim 1).  In addition, Luan identifies that the PLGA is Poly(D,L-lactide-co-glycolide), which is understood to comprise D, L-lactide (see, e.g., Luan at 267 at col I at § 2.1).  Regarding the "acid number" as recited at claims 1 and 5, Luan identifies that PLGA polymer “RG 503” and “RG 502” do not have appreciable acid numbers (see, e.g., Luan at 267 at col I at Table 1, not listing any acid number).  This is reasonable, because RG503 and RG502 are each identified as end-capped PLGA polymers having terminal residues functionalized as esters rather than carboxyl termini and are therefore reasonably inferred to lack appreciable acidity and therefore have an “acid number” of about 0 (see, e.g., Luan at 271 at col I at § 3.2; see also, Spec. at ¶¶[0093], [0095], noting that only “[p]olymers with acid ended groups will have some acid number").  Luan reduces to practice ISM (i.e., in situ implants) comprising RG503 and RG502 (see, e.g., Luan at 271 at Fig. 8), which are understood to have been made according to Regarding the use of PLGA as recited at claim 1, Luan is understood to reduce to practice ISM using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271), wherein RG503 and RG502 are explicitly identified as PLGA 50:50 (see, e.g., Luan at 267 at col I at Table 1).  Regarding the presence of a bioactive substance as recited at claims 1 and 8-9, Luan explicitly teaches and reduces to practice the use of leuprolide acetate (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution; see also Luan at Fig. 8 on 271).  Regarding the presence of a pharmaceutically acceptable organic solvent as recited at claims 1 and 10-11, Luan discloses a process for making in situ implants as described above, using the organic solvent of NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution), which is N-methyl-2-pyrrolidone (see Luan at 267 at § 2.1).  Regarding the purification step at claim 1, it is noted that no specific means of purification is recited nor required by claim 1 (i.e., gravity separation in a container, passage through a strainer, passage through a filter, removal of excess water, passive evaporation of excess solvent, etc., would satisfy the newly added active method step of “purifying” as currently recited at claim 1), and therefore the purification step is understood to have necessarily and inherently been performed by the manufacturer of PLGA RG503 and PLGA RG502 as would be necessarily required for the manufacturer to legally and nonfraudulently provide pure or highly purified chemical substances to consumers (see, e.g., Luan at § 2.1 and Table 1 on 267); critically, as explained below, the PLGA RG503 and PLGA 
The prior art is silent regarding the following characteristic of the Luan process: As set forth above, the prior art appears to teach the identical process as recited at claims 1, 3-5 and 8-11 but is silent regarding the “purifying” step at claim 1 pertaining to the purity of the PLGA because Luan does not specifically identify if the PLGA RG503 and PLGA RG502 used was purified by the manufacturer such that it had a content of residual lactide monomers of “less than or equal to 0.3% by weight” as required at claim 1.
	Regarding anticipation, it is reasonably inferred that the prior art species of PLGA RG502 and PLGA RG502 were pure substances with no detectable impurities, because no impurities are identified in the reference and no evidence of record currently teaches or suggests that the PLGA RG502 and PLGA RG502 as utilized by Luan comprised any impurities at all.  Furthermore, Luan does not teach, suggest, or otherwise imply that impurities were present or should be present in the disclosed process.  Accordingly, it is reasonably inferred that the PLGA RG503 and PLGA RG502 as used by Luan inherently and necessarily comprised a content of residual lactide monomers of “less than or equal to 0.1% by weight” as required by claims 1 and 3-4.  This is reasonable, because the prior art of Erbetta evidences that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  Accordingly, the Examiner has set forth evidence establishing that the prior art teaches a process appearing to be substantially identical to the one instantly claimed, and has set forth evidence and reasoning tending to show inherency; therefore, per MPEP § 2112(V), the burden of production shifts to the Applicant.  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art invention does not necessarily or prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Regarding obviousness, in view of the disclosure of Luan as discussed above, it is understood that any difference between the prior art and the instant claims resides only in the level of purity of the PLGA RG503 and PLGA RG502 used by Luan, and therefore the extent of the purification performed upon such compounds by the manufacturer prior to providing the compound to the authors of Luann (see, e.g., Luann at § 2.1 and Table 1 on 267).  Specifically, the issue is whether or not such PLGA species possessed a content of residual lactide monomers of “less than 0.1% by weight” as required by claims 1 and 3-4 from the manufacturer, or whether or not it would be obvious to further purify such substances.  As an alternative under 35 USC 103, even assuming arguendo that PLGA RG503 and PLGA RG502 as used by Luan did not inherently anticipate the limitations of claims 1 and 3-4 regarding purity of the PLGA, such limitations would be obvious.  The limitation would be obvious because the prior art informs the relevant audience that monomer impurities present in PLGA necessarily impact the chemicophysical properties of a resulting PLGA (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).  As such, an artisan would be reasonably motivated to reduce variability in the chemicophysical properties of PLGA in order to reduce the variability (and improve reproducibility) of the properties of the final in situ implant (i.e., impurities present in any component used to form the see, e.g., Erbetta at abs), and therefore an artisan would have a reasonable expectation that the Luan method could be successfully performed using pure or purified PLGA RG502 and PLGA RG503 that lacked any impurities (including residual lactide monomers) to predictably and expectedly yield purer in situ implants desirably having more consistent and less variable properties.
Therefore, it is understood that the process of Luan, as described above, anticipates, or in the alternative, renders obvious the instantly claimed invention. Regarding the determination of obviousness: First, anticipation is the epitome of obviousness and therefore a determination of obviousness follows from a determination of anticipation.  Second, even assuming arguendo that enough impurities were present to preclude a determination of anticipation, the invention would still be obvious because the invention is the combination of prior art elements (i.e., PLGA, leuprolide acetate, and NMP) according to the known methods of Luan, which yield predictable results, namely an injectable solution suitable for in situ implants, and there is no teaching suggestion or motivation set forth in Luan to use impure substances (see, e.g., MPEP § 2143(I)(A)).  Accordingly, the disclosure of Luan would reasonably prompt an artisan to make predictable variations of the process, including variations utilizing pure (or purer) components to predictably and expectedly yield a purer final injectable solution using the exact same process disclosed by Luan, because impurities were understood to impact PLGA properties (and therefore increase variability of the final product) and it was known in the art how to obtain purer PLGA compounds, therefore the use of pure (or purer) compounds would be expected to reduce see, e.g., MPEP §§ 2143(A),(F), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art of Luan is presumed fully enabled (see MPEP § 2121(I)) and explicitly teaches a process wherein the same compounds are added together in the absence of any acid additive.  Accordingly, it is well-within the ordinary skill in the art to perform a known method, using known and pure compounds, to predictably obtain an art-recognized result.
Accordingly, claims 1, 3-5, and 8-11 are anticipated and/or obvious in view of the prior art.


Claims 1, 3-5, and 8-11 are rejected under 35 U.S.C. 103 as obvious over Luan et al. (Influence of the poly(lactide-co-glycolide) type on the leuprolide release from in situ forming microparticle systems, Journal of Controlled Release, vol. 110:266-272 (2006); hereafter “Luan"; cited in previous action) in view of Erbetta et al. (Synthesis and Characterization of Poly(D,L-Lactide-co-Glycolide) Copolymer, Journal of Biomaterials and Nanobiotechnology, vol. 3:208-225 (2012); hereafter “Erbetta”; cited in previous action). 
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional teachings and interpretations are set forth below.  The following claim has been made to identify additional reasons why the claimed invention is obvious. 
Regarding claims 1, 3-5 and 8-11, the teachings of Luan and Erbetta have been set forth above in a previous rejection under 35 USC §102/§103, and those teachings are incorporated 
Regarding the difference between the prior art and the claimed invention, as noted in the preceding rejection under 35 USC §102/§103 (incorporated herein), the prior art is silent regarding whether or not PLGA RG503 and PLGA RG502, as used by Luan, had a content of residual lactide monomers of “less than or equal to 0.3% by weight” as required at claim 1.
All teachings previously discussed under the 35 USC §102/§103 are incorporated into the instant rejection. Critically, the prior art of Erbetta informs the relevant audience that monomer impurities present in PLGA necessarily impact the chemicophysical properties of a resulting PLGA (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).  As such, an artisan would be reasonably motivated to reduce variability in the chemicophysical properties of PLGA in order to reduce the variability of the properties of the final in situ implant (i.e., impurities present in a component would reasonably be inferred to persist and potentially cause increased levels of impurities in a final product).
Additionally, Erbetta establishes that PLGA polymers could be predictably synthesized and purified circa 2012 in "the absence of residual monomers" (see, e.g., Erbetta at abs), and therefore an artisan would have a reasonable expectation that the Luan method could be successfully performed using pure or purified PLGA RG502 and PLGA RG503 that lacked any impurities, including residual lactide monomers.  The use of a purer form of PLGA would predictably be expected to yield purer in situ implants desirably having more consistent and less variable properties see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).
First, the invention is the combination of prior art elements (i.e., PLGA, leuprolide acetate, and NMP) according to the known methods of Erbetta (i.e., removal of impurities in PLGA) and Luan (i.e., a method of formulating an injectable solution suitable for in situ implants), to predictably and expectedly yield an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP § 2143(I)(A)).  Second, in view of the teachings of Eberrta identifying that impurities in PLGA increase chemicophysical variation, an artisan would be motivated to modify the Luan process by actively purifying all PLGA in order to remove impurities such as residual monomers, and such a modified version of the Luan method would predictably yield an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP §§ 2143(I)(C), (D), (G)).  Third, Luan does not teach, disclose, or suggest utilizing impure substances, and therefore an artisan would reasonably practice the methods of Luan utilizing pure substances or purified substances, such that all impurities were removed, which would predictably and expectedly yield an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP §§ 2143(I)(F), (G)).  Fourth, the invention is the combination of two prior art methods (i.e., the method of Luan and the method of obtaining pure PLGA of Erbetta), wherein the method of Erbetta would be utilized to obtain pure PLGA for use in the method of Luan, which would yield predictable results, namely an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities (see, e.g., MPEP §§ 2143(I)(A), (G)).  Accordingly, the use of pure (or purer) PLGA in the method disclosed by Luan would be obvious in view of the prior art.
see MPEP § 2121(I)) and explicitly teaches a process wherein the same compounds are added together in the absence of any acid additive.  Furthermore, as shown by Erbetta, it was well-known in the prior art how to obtain and purify PLGA in the absence of residual monomers.  Accordingly, it was well-within the ordinary skill in the art to perform the known method of Luan, using pure (or purer) compounds, to predictably obtain the exact result disclosed by the prior art.
Accordingly, claims 1, 3-5, and 8-11 are obvious in view of the prior art.


Claims 1, 3-5, 8-11, and 23-24 are rejected under 35 U.S.C. 103 as obvious over Luan et al. (Influence of the poly(lactide-co-glycolide) type on the leuprolide release from in situ forming microparticle systems, Journal of Controlled Release, vol. 110:266-272 (2006); hereafter “Luan"; cited in previous action) in view of Erbetta et al. (Synthesis and Characterization of Poly(D,L-Lactide-co-Glycolide) Copolymer, Journal of Biomaterials and Nanobiotechnology, vol. 3:208-225 (2012); hereafter “Erbetta”; cited in previous action), Bittner et al. (Bovine serum albumin loaded poly(lactide-co-glycolide) microspheres: the influence of polymer purity on particle characteristics, J. Microencapsulation, vol. 15(4):495-514 (1998); hereafter “Bittner”), and also in view of US 2003/0157178 A1 (Aug. 21, 2003). 
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional teachings and interpretations are set forth below.  For purposes of the instant rejection only and in order to facilitate compact prosecution, it is presumed that “8515DLG2CE” and instant claims 23-24 refer to a method and polymer having the scope equivalent to previously pending claim 1 as filed 2/12/2020.  Accordingly, the following rejection is directed to an 85/15 lactide/glycolide PLGA polymer equivalent in scope to previously pending claim 1 as filed 2/12/2020.
Regarding the pending claims, Luann describes a substantially similar process as that recited at instant claims 1, 3-5, 8-11, and 23 (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution); specifically, Luan discloses a process for making in situ implants comprising combining the lactate-based polymer of PLGA with the bioactive substance of leuprolide acetate, dissolved in NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution).  Luan identifies that the PLGA is Poly(D,L-lactide-co-glycolide), which is understood to comprise D,L-lactide (see, e.g., Luan at 267 at col I at § 2.1), and the composition is reasonably understood to be "injectable" (see, e.g., Luan at 268 at col I at § 2.3.3)  Regarding the preamble of claims 1 and 23, the preamble phrase “for making an injectable composition for controlled release drug delivery” is understood to be a recitation of an intended result fully satisfied by the positively recited method steps within claim 1 (see, e.g., MPEP § 2111.04; see also MPEP § 2111.02(II)).  Regarding claims 1, 5, and the limitation requiring a PLGA “having a weight average molecule weight between 5,000 and 50,000 dalton and an acid number of less than [2 or 3] mgKOH/g”, Luann reduces to practice processes using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271).  Furthermore, Luan identifies that PLGA polymer “RG 503” and “RG 502” do not have appreciable acid numbers (see, e.g., Luan at 267 at col I at Table 1, not listing any acid number).  This is reasonable, because RG503 and RG502 are each identified as end-capped PLGA polymers having terminal residues functionalized as esters rather than carboxyl termini and are therefore reasonably see, e.g., Luan at 271 at col I at § 3.2; see also, Spec. at ¶¶[0093], [0095], noting that only “[p]olymers with acid ended groups will have some acid number").  Regarding claims 1, 3-4, and 23-24 and the step of “purifying” a polymer and the “removal of residual lactide monomers to a level of less than [0.3%, 0.2%, or 0.1%] by weight, it is noted that no specific means of purification is recited nor required by claim 1 or 23 (i.e., gravity separation in a container, passage through a strainer, passage through a filter, removal of excess water, passive evaporation of excess solvent, ultrafiltration, etc., etc. --all would satisfy the active method step of “purifying” as currently recited at claim 1). Given the vast scope of the “purifying step”, it is reasonably inferred that the purification step is necessarily performed by the manufacturer of PLGA polymers (e.g., RG503 and PLGA RG502); this is pertinent because an artisan would reasonably appreciate that the manufacturer of PLGA RG503 and PLGA RG502 would purify the reagents prior to selling the reagents to legally and non-fraudulently provide consumers pure or highly purified chemical substances (see, e.g., Luan at § 2.1 and Table 1 on 267).  Furthermore, as explained below, the PLGA RG503 and PLGA RG502 utilized by Luan is presumed pure because no impurities are actually recited or mentioned.  Therefore, an artisan would readily infer that commercially available chemical reagents undergo some purification step during the manufacturing process.  Regarding claims 1, 8-11, 23-24, and the step of “combining” the PLGA with a pharmaceutically acceptable organic solvent” and a “bioactive substance”, Luan discloses a process for making in situ implants comprising combining the lactate-based polymer of PLGA with the bioactive substance of leuprolide acetate, dissolved in NMP (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, describing injectable tripartite solution, see also Luan at Fig. 8 on 271).  NMP is N-methyl-2-pyrrolidone (see Luan at 267 at § 2.1).  Regarding claim 1 and the “proviso that no acid additive is added in making the composition”, no acid additive is identified at all in the disclosed process and therefore it is reasonably understood that the Luan process does not comprise or require an acid additive (compare Luan at 267 at col II at § 2.2.3 and § 2.2.4 with instant claim 1).  Regarding the phrase “wherein the total of the serine-lactide conjugate formed is less than 2% by weight at 37°C over a period of 3 days”, this “wherein” clause is understood to be a recitation of an expected or intended result fully satisfied by the positively recited method steps set forth at claim 1 (see MPEP § 2111.04(I), stating that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”).  Accordingly, this wherein clause is understood to be satisfied by any injectable composition made by the process of instant claim 1, and therefore the phrase does not further limit the recited process steps (see MPEP § 2111.04(I)). This is reasonable, because the original disclosure fails to differentiate any additional steps or requirements required to satisfy the newly added “wherein” statement, other than those already recited in the body of claim 1.
The prior art of Luan differs from the pending claims as follows: Luan differs from amended claims 1, 3-5, 8-11, and 23-24 in two ways.  First, Luan does not explicitly discuss the purity of PLGA used in the disclosed process, and does not specifically teach that the PLGA used should have a residual lactide monomer content of “less than about 0.3% by weight”.  Second, Luan does not specifically reduce to practice a method of making in situ forming microparticle (ISM) systems using a poly(d,l-lactide-co-glycolide) having a ratio of lactide/glycolide of 85/15, but instead exemplifies the disclosed method using PLGA having a ratio of 50:50 (see, e.g., Luan at 267 at col I at Table 1).  However, such differences would have been obvious in view of the prior art.
Regarding the level of purity of PLGA used in the disclosed process, and specifically regarding the use of PLGA having a residual lactide monomer content of “less than about 0.3% by weight”, the use of PLGA having fewer impurities and reduced levels of residual monomers is obvious in view of the prior art:
First, it is noted that Erbetta teaches that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  Therefore, Erbetta reasonably informs artisans that “pure” PLGA polymers, which would necessarily have “less than about 0.1% by weight” of “residual lactide monomer content” as required by instant claims 1, 3, and 4 were already known and obtainable in view of the prior art.  Therefore, the manufacture and use of “pure” polymers is not a point of novelty.
Second, an artisan would reasonably seek to minimize impurities because an artisan would reasonably appreciate that impurities (e.g., residual lactide monomers) present in PLGA would necessarily impact the chemicophysical properties of a resulting PLGA ISM (see, e.g., Erbetta at 209 at col I to col II at bridging ¶, noting that the presence of monomers impacts the chemical properties of PLGA).  As such, an artisan would be reasonably motivated to enhance reproducibility of the Luan methodology by reducing variability in the chemicophysical properties of PLGA by removing or reducing any impurities present in the PLGA stock solutions.  In sum, the use of a purer PLGA would predictably be expected to yield purer in situ implants in the Luan process, which would desirably have more consistent and less variable properties (see, e.g., 
Third, Bittner reasonably informs artisans that the purity of PLGA impacts the properties and biocompatibility of PLGA (see, e.g., Bittner at title, abs).  Specifically, Bittner studies the impact of PLGA with added monomer impurities relative to highly purified PLGA having reduced monomer impurities (see, e.g., Bittner at abs, 496 at 1st and 4th full ¶¶, 496-497 at bridging ¶, 497 at § “Pretreatment of the polymers”, identifying that the test evaluated “pure” PLGA that was subjected to ultrafiltration relative to “impure” PLGA that contained added monomers).  Bittner identifies that cytotoxicity of the PLGA purified by ultrafiltration (e.g., “purer” PLGA) was “significantly reduced” (see, e.g., Bittner at abs), whereas the cytotoxicity of impure PLGA “caused a dramatic decrease of cells surviving contact” (see, e.g., Bittner at abs).  In addition, Bittner informs artisans that monomer impurities reasonably alter multiple PLGA properties, including cytotoxicity, glass transition temperatures, particle size distribution, drug release profiles, inflammatory responses, and polymer degradation (see, e.g., Bittner at abs, Figs. 4-5 on 504, Fig. 6 on 505, Fig. 7 on 506, Fig. 9 on 508, Table 4 on 509, 511 at 2nd full ¶, 511-512 at bridging ¶).  Critically, Bittner identifies that 
It can be concluded that the effect of low molecular weight impurities in a polymer on microsphere characteristics and on cytotoxicity cannot be ignored.  Their elimination is possible by ultrafiltration.
(see, e.g., Bittner at abs);
and further states that 

(see, e.g., Bittner at 512 at § Conclusions).
Accordingly, Bittner reasonably informs artisans that impurities such as residual monomers have an undesirable impact on cytotoxicity and biocompatibility, and Bittner provides express guidance that such impurities can be desirably removed using purification steps known in the prior art, namely ultrafiltration (see, e.g., Bittner at abs, Figs. 4-5 on 504, Fig. 6 on 505, Fig. 7 on 506, Fig. 9 on 508, Table 4 on 509, 511 at 2nd full ¶, 511-512 at bridging ¶).
Accordingly, although Luan is silent regarding the level of impurities present in the exemplified embodiments using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271), the prior art provides clear teachings, suggestions, and motivations that would direct an artisan to use pure PLGA in the Luan methods or otherwise further purify commercial PLGAs using ultrafiltration as suggested by Bittner to reduce impurities, because purer PLGA having less impurities would be predicted and expected to exhibit improved biocompatibility and reduced variability exactly as suggested by Bittner and Erbetta (see, e.g., Bittner at abs, 512 at § Conclusions; see also Erbetta at 209 at col I to col II at bridging ¶).  In addition, it is noted that the process disclosed by Luan is reasonably utilize “pure” PLGA, because Luan specifically references the use of “microparticles prepared from the pure polymer” with respect to RG502H and RG503H (see, e.g., Luan at 269 at col I at 1st full ¶).  In view of the reference to “pure polymer”, an artisan would reasonably be directed away from the use of PLGA polymers that had any appreciable levels of impurities (e.g., residual monomers), and therefore would appreciate that the Luan processes should be practiced using “pure polymer”. Furthermore, Luan does not does not teach, suggest, or imply impurities added during the disclosed process (see, e.g., Luan at title, abs).  Rather, in view of Luan, an artisan would reasonably infer and conclude that all PLGA species reduced to practice were pure polymers (see, e.g., Luan at 269 at col I at 1st full ¶, referring to “pure polymer”; see also Luan at 267 at §§ 2.2.3 and 2.2.4, noting that the disclosed processes refer to exact compounds without reference to impurities, and therefore such methods are understood to refer to and use “pure” substances).  This is relevant because a “pure polymer” would have ~0% impurities, which would necessarily have “less than about 0.1% by weight” of residual lactide monomers.  Additionally, this inference is reasonable because Luan does not reasonably teach, suggest, or imply that impurities should be present at any level in the PLGA used to form ISM system as disclosed by Luan, and in view of Bittner and Erbetta an artisan would reasonably avoid using PLGA with detectable levels of impurities since such impurities would be understood to reduce reproducibility and decrease biocompatibility (see, e.g., Bittner at abs, 512 at § Conclusions; see also Erbetta at 209 at col I to col II at bridging ¶; see, e.g., MPEP § 2141.03(I), explaining that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", and noting that Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ.").  Therefore, the purification of PLGA to reduce impurities (e.g., residual monomers) would be obvious and would yield expected results, namely improved reproducibility and enhanced biocompatibility.  Furthermore, an artisan would know how to purify PLGA using ultrafiltration as suggested by Bittner or otherwise using the methods of Erbetta.
Regarding the use of PLGA having a lactide/glycolide of 85/15 rather than 50/50, although Luan exemplified embodiments using the PLGA compounds of RG503 and RG502 (see, e.g., Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271), the 
2.2.3. In situ implants
380 mg PLGA and 20 mg leuprolide acetate were dissolved in 885 mg NMP by shaking the filled glass vial on a horizontal shaker (HS 501 Digital, Janke and Kunkel, IKA-Labortechnik, Staufen, Germany) for 30 min at ambient temperature.
(see, e.g., Luan at 267 at col II at § 2.2.3; emphasis added).
Although exemplified using the PLGA compounds of RG503 or RG502, this method is reasonably inferred to be applicable to all “PLGA” polymers (see id), regardless of lactide/glycolide ratios.  This inference is further supported by Luan, because Luan directly informs artisans that PLGA refers to a biodegradable polymer that can vary by “molecular weight, lactide/glycolide ratio, and terminal functional groups” (see, e.g., Luan at 266 at col II at final ¶, noting that Luan identifies that such properties have been “extensively investigated” in the prior art). Therefore, the generic method taught by Luan would be reasonably understood to be generally applicable to all PLGA polymers, regardless of “molecular weight, lactide/glycolide ratio, [or] terminal functional groups”.  This is pertinent because US2003/0157178 identifies that such Poly(D,L-lactide-co-glycolide) polymers were well-known in the prior art, and that artisans would reasonably appreciate that such polymers suitable for use in therapeutic formulations could preferably have a number average molecular weight of from about 8,000 to 30,000 (see, e.g., US’178 at ¶[0058]), a monomer ratio of about 15:85 (see, e.g., US’178 at ¶[0057]), and that such polymers were commercially-available (see, e.g., US’178 at ¶¶[0059]-[0060], enumerating multiple commercially available polymers, including ones having a monomer ratio of about 15:85).  Accordingly, the poly(D,L-Lactide-co-Glycolide) polymers utilized in the claimed method are not a point of novelty; furthermore, such PLGAs are reasonably considered art-US2003/0157178 is understood to show that such ranges of number average molecular weight and monomer ratios were applicable to ester-terminated PLGA polymers (compare US’178 at ¶¶[0059]-[0060] with Luan at 267 at col I at Table 1, 267 at col II at § 2.2.3 and § 2.2.4, Fig. 8 on 271, noting that both documents refer to RG503 and RG502, which are ester-terminated polymers having a negligible acid number, which evidences that US’178 encompasses ester-terminated PLGA).  This is consistent with the disclosure of Luan, which directly informs artisans that “PLGA” as referred to in the Luan process reasonably refers to a biodegradable polymer that can vary by “molecular weight, lactide/glycolide ratio, and terminal functional groups” (see, e.g., Luan at 266 at col II at final ¶, noting that Luan identifies that such properties have been “extensively investigated” in the prior art).  Accordingly, the polymers recited at amended claim 1 do not constitute a point of novelty, but instead are prior art elements.  
Accordingly, an artisan would readily appreciate that the Luan methodology could be predictably utilized with PLGA polymers generally, including PLGA polymers having different lactide/glycolide ratios, molecular weights, or end groups (see, e.g., Luan at 267 at col II at § 2.2.3; see also id. at § 2.2.4, Fig. 8 on 271), and including at least the PLGA polymers described by US’178 and ones that were commercially available in the prior art (see, e.g., US’178 at ¶¶[0057]-[0060]).  Identifying which exact species of PLGA could be utilized in the Luan method to yield the best ISM requires only routine optimization.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in the instant claims regarding the ratio of 85:15 are for any particular purpose or solve any stated problem and the prior art teaches that “PLGA” as referred to in the Luan process can vary by “molecular weight, lactide/glycolide ratio, and terminal functional groups” (see, e.g., Luan at 266 at col II at final ¶, noting that Luan identifies that such properties have been “extensively investigated” in the prior art), and various parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of PLGA molecular weights and lactide/glycolide ratios disclosed by the prior art by normal optimization procedures known in the PLGA arts.  
	In sum, although Luan differs from amended claims 1, 3-5, 8-11, and 23-24 because it does not expressly teach the use of PLGA lacking impurities, in view of Erbetta, Bittner, and Luann an artisan (i) would be motivated to reduce impurities to predictably improve biocompatibility and reproducibility, (ii) would know how to remove such impurities, and (iii) would know that it was possible to remove such impurities using prior art methods.  Furthermore, although Luan differs from amended claims 1, 3-5, 8-11, and 23-24 because Luan does not specifically reduce to practice a method of making in situ forming microparticle (ISM) systems using a poly(d,l-lactide-co-glycolide) having a ratio of lactide/glycolide of 85/15, an artisan (a) would readily appreciate that art-recognized equivalent PLGAs could be utilized in the Luan process, because Luan discloses a generic process reasonably understood to be (b) would appreciate that PLGA having a ratio of lactide/glycolide of 85/15 was a prior art element and commercially available.
Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the prior art for multiple rationales: First, the invention is the combination of prior art elements (i.e., known PLGAs, leuprolide acetate, and NMP) according to the known methods of Luan and Bittner, wherein purification would be routinely performed by the PLGA manufacturer and/or using Ultrafiltration as taught by Bittner, wherein such method yields predictable results, namely an injectable solution suitable for in situ implants, wherein the lack of impurities would be understood to enhance reproducibility and improve biocompatibility as suggested by Erbetta and Bittner.  Furthermore, each component of the method would perform its art recognized function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the amended claim is directed to the simple substitution of a PLGA having a ratio of lactide/glycolide of 85/15 as taught by US’178, purified by a manufacturer, in place of the PLGA of RG503 or RG502, wherein the process of Luan is understood to not require the presence of impurities and only utilizes “pure polymer”, wherein the substitution would yield only the expected and predicted result, namely an injectable solution suitable for in situ implants as suggested by Luan, wherein the lack of impurities would predictably enhance reproducibility and improve biocompatibility as suggested by Erbetta and Bittner (see, e.g., MPEP § 2143(I)(B), (G)).  Third, the claimed invention is the application or use of the known purification process of ultrafiltration as taught and suggested by Bittner to improve the known method taught by Luann by further removing any impurities present in any PLGA utilized in the Luan process, wherein the additional purification step and removal of residual impurities would predictably enhance the see, e.g., MPEP § 2143(I)(C), (D), (G)).  Fourth, the claimed invention is the combination of two prior art methods (i.e., the method of Luan and the method of obtaining pure PLGA of Erbetta and/or Bittner), wherein the method of Erbetta and/or Bittner would be utilized to obtain pure PLGA for use in the method of Luan, which would yield predictable results, namely an injectable solution suitable for in situ implants having reduced chemicophysical variation attributable to impurities and enhanced biocompatibility (see, e.g., MPEP §§ 2143(I)(A), (C), (D), (G)).  In sum, it would be obvious to merely utilize the exact method of Luan upon any PLGA, and merely utilizing a purer (or more highly purified form) of PLGA would yield expected and predicted results, namely improved reproducibility, reduced variation, and improved biocompatibility in the end product.
Furthermore, there would be a reasonable expectation of success because the prior art of Luan is presumed fully enabled (see MPEP § 2121(I)) and explicitly teaches a process wherein the PLGA is combined with leuprolide and NMP in the absence of any acid additive.  Furthermore, as shown by Erbetta and Bittner, it was well-known in the prior art how to obtain and purify PLGA to obtain purified PLGA in the absence of residual monomers.  Accordingly, it was well-within the ordinary skill in the art to perform a known method using known polymers, wherein the known polymers are purified using known methods, to predictably obtain the exact, known and expected results disclosed by the prior art.
Accordingly, claims 1, 3-5, 8-11, and 23-24 are obvious in view of the prior art.  As noted in the Claim Interpretation section above, this rejection assumes that instant claims 23-24 

Response to Arguments - 102/103 Rejections
Applicant's arguments filed 6/5/2021 have been fully considered but they are not persuasive. It is the Examiner’s understanding that Applicant jointly addresses all rejections under 35 USC 103 at pages 10-17 (see, e.g., Reply filed 6/5/2021 at 10 at final ¶ to 17 at 2nd full ¶).  Accordingly, these arguments have been addressed jointly, below.
Previous Response to Arguments Incorporated Into the Instant Response
As an initial matter, Examiner notes that the Arguments set forth on record 6/5/2021 (see, e.g., Reply filed 6/5/2021 at 10 at final ¶ to 17 at 2nd full ¶) substantially repeat and reiterate arguments previously raised on record.  Accordingly, the previous reply remains pertinent and is incorporated herein.  Notably, multiple arguments were previously addressed and found non-persuasive for reasons set forth in the Advisory Action mailed 11/05/2020, which is incorporated herein (see, e.g., Advisory Action mailed 11/05/2020).  Accordingly, such repeated arguments have been fully considered a second time, but remain non-persuasive for reasons of record.

At page 11, Applicant alleges that the Examiner erred because the Examiner allegedly did not “identify where the cited art teaches the” limitation “wherein the total of the serine-lactide conjugate . . . a period of 3 days” (see, e.g., ., Reply filed 6/5/2021 at 11 at 3rd ¶ to 4th full ¶).  Examiner directs Applicant’s attention to the “Claim Interpretation” section of the action, which explicitly addresses the limitation in view of MPEP § 2111.04(I) (see MPEP § 2111.04(I), stating that a "‘whereby clause in a method claim is not given weight when it simply expresses process steps (see MPEP § 2111.04(I)). This is reasonable, because the original disclosure fails to differentiate any additional steps or requirements required to satisfy the added “wherein” statement, other than those already recited in the body of claim 1.  If Applicant means to suggest that the “wherein” is a functional limitation, and that not all compositions made by the process steps of instant claim 1 satisfy the limitation, Applicant should so clearly state on record.  However, such admission will result in rejections under 35 USC 112(a) for lack of scope of enablement and/or lack of written description since the phrase is not associated with a structure/function teaching on the instant record.
Applicant refers to arguments raised in a previous Reply (see, e.g., Reply filed 6/5/2021 at 11 at penultimate ¶), which were found non-persuasive for reasons of record set forth in the previous Office Action, which are incorporated herein.  Applicant again fails to address the Examiner’s previous responses.  In brief, it is the Examiner is referring the arguments including those raised in the previous Reply (see, e.g., Reply filed 11/24/2020 at 9 at final ¶ to 11 at 2nd ¶).  However, as noted in the previous action, those arguments raised had been previously raised on record, were previously fully addressed, and were not found persuasive for reasons of record (see, e.g., Final mailed 9/1/2017 at 11-16; see also Final mailed 9/26/2018 at pages 11-18; see also, Non-Final mailed 9/8/2019 at pages 12-21).  The arguments have been reconsidered and are again found not persuasive for the reasons of record.
At page 12, it is the Examiner’s understanding that Applicant attempting to overcome the anticipation rejection by alleging that, per MPEP § 2131.03, that a larger range (i.e., “up to see, e.g., Reply filed 6/5/2021 at 12 at penultimate ¶ to 13 at 1st full ¶).  This is neither disputed nor dispositive of either anticipation or obviousness in the present case.  Examiner directs Applicant to MPEP § 2131.03(I) and § 2131.03(II), noting that specific examples of the prior art within the claim range anticipate the rejections.  In the maintained 102/103 rejection, MPEP § 2131.03(I) is applicable, because as admitted in the rejection:
Per MPEP § 2112(III), a rejection under 35 USC 102 and 103 can be made when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic.  "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102" (see, e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). The MPEP states that “[t]his same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103 rejection is appropriate for these types of claims as well as for composition claims” (see MPEP § 2112(III)). 
....
The prior art is silent regarding the following characteristic of the Luan process: As set forth above, the prior art appears to teach the identical process as recited at claims 1, 3-5 and 8-11 but is silent regarding the “purifying” step at claim 1 pertaining to the purity of the PLGA because Luan does not specifically identify if the PLGA RG503 and PLGA RG502 used was purified by the manufacturer such that it had a content of residual lactide monomers of “less than or equal to 0.3% by weight” as required at claim 1.
Accordingly, the Examiner admits that the prior art is silent regarding the purity of the substance.  Subsequently the Examiner notes that 

	Regarding anticipation, it is reasonably inferred that the prior art species of PLGA RG502 and PLGA RG502 were pure substances with no detectable impurities, because no impurities are identified in the reference and no evidence of record currently teaches or suggests that the PLGA RG502 and PLGA RG502 as utilized by Luan comprised any impurities at all.  Furthermore, Luan does not teach, suggest, or otherwise imply that impurities were present or should be present in the disclosed process.  Accordingly, it is reasonably inferred that the PLGA RG503 and PLGA RG502 as used by Luan inherently and necessarily comprised a content of residual lactide monomers of “less than or equal to 0.1% by weight” as required by claims 1 and 3-4.  This is reasonable, because the prior art of Erbetta evidences that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  Accordingly, the Examiner has set forth evidence establishing that the prior art teaches a process appearing to be substantially identical to the one instantly claimed, and has set forth evidence and reasoning tending to show inherency; therefore, per MPEP § 2112(V), the burden of production shifts to the Applicant.  Per MPEP § 2112(V), the PTO can require an applicant to prove that the prior art invention does not necessarily or inherently possess the characteristics of his [or her] claimed invention. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Accordingly, arguments regarding MPEP § 2131.02 and whether or not “up to 0.5%” anticipates the claimed range are moot because the anticipation rejection does not rely upon the range of “up to 0.5%”, but rather on the reasonable inference that the prior art referred to pure species, which were obtainable as evidenced by Erbetta.  Accordingly, such arguments do not address the merits of the anticipation portion of the 102/103 rejection.
	It is the Examiner’s understanding that Applicant raises an inherency argument based upon the range “up to 0.5%” (see, e.g., Reply filed 6/5/2021 at 13 at final ¶ to 14 at 1st full ¶).  As discussed in the preceding paragraph, the pending anticipation portion of the 102/103 rejection does not depend upon the inherent properties of “up to 0.5%”, but rather upon the fact that the prior art appears to disclose essentially the same exact invention except that it is silent regarding the purity of the components used.  As noted in the rejection, 0% impurities were possible at the time (see Erbetta).  Accordingly, arguments regarding inherency as applied to a range that was not relied upon by the Examiner to establish anticipation under 102/103 is moot and fails to address the merits of the rejection.
At page 14, it is understood that Applicant is again asserting that the PLGA polymers taught by Luan contain appreciable levels of impurities (see, e.g., Reply filed 6/5/2021 at page see also Reply filed 11/24/2020 at 9 at 1st full ¶ to 10 at final ¶ and 15-17 at § “4”; see also Reply filed 7/19/2017 at 11-2 at bridging ¶; see also Reply filed 3/1/2018 at page 8 at final ¶ to page 9 at final ¶; see also Reply filed 1/8/2020 at 8 at 1st full ¶) at least in part in view of the Declaration filed in March of 2018 (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶).  This argument has been repeatedly considered on record and repeatedly found non-persuasive for reasons of record (see, e.g., Reply filed 9/1/2017 at 13 at 1st full ¶ to 15 at 1st partial ¶; see also Reply filed 9/26/2018 at 13 at final ¶ to 15 at 1st full ¶).  The Examiner’s previous responses have been reviewed, remain applicable, and are fully incorporated into the instant action.  Examiner notes that the Declaration was fully considered and found non-persuasive for reasons of record (see, e.g., Final mailed 9/26/2018 at pages 18-32), which are also incorporated herein.  Examiner again notes that Applicant and Declarant have previously admitted that Luan teaches RG503 and RG502, and have also admitted that these commercially available preparations “can have residual lactide monomer up to 0.5% by weight” (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶).  As previously noted, the admitted range of “up to 0.5%” includes 0%.  Furthermore, it is undisputed that such residual lactides amount to an issue of purity, and it is undisputed that Luan does not teach or suggest adding impurities to the reagents identified.  Therefore, no evidence of record actually establishes that any patentable difference exists between the instantly claimed invention and the prior art of Luan, because allegations that the prior art “can have residual lactide monomer up to 0.5% by weight” (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶) amount to an admission that the prior art may or may not anticipate the claimed invention.  However, per MPEP § 2112(III), a rejection under 35 USC 102 and 103 can be made when the prior art seems to be identical except that the prior art is silent as to an inherent characteristic (see, e.g., In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977), and the burden is on the Applicant to actually establish that Luan does not anticipate the instant invention per MPEP § 2112(V).  Here, the evidence of record fails to establish that the prior art did not necessarily and inherently possess the claimed characteristics because the range “up to 0.5% by weight” includes 0%, 0.01%, 0.1%, etc. (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶).  Therefore, Applicant has not satisfied their burden to establish that limitations pertaining to the “wherein” statement would not be fully, necessarily, and/or inherently satisfied by Luan (see, e.g., Reply filed 6/5/2021 at 11 at penultimate ¶ to 11 at 1st partial ¶).
Regarding criticality of range: It is the Examiner’s understanding that Applicant is again alleging that the data provided in the Reply filed 10/13/2020 is sufficient to establish criticality of range (see, e.g., Reply filed 6/5/2021 at 15 at 1st full ¶; see also Reply filed 10/13/2020 at pages 11-12; see also Reply filed 11/24/2020 at 14 at 1st full ¶ to 15 at penultimate ¶, wherein Applicant erroneously alleges “Applicant has clearly demonstrated the criticality of residual lactide monomer in the polymer” and refers to MPEP 716.02(d)).  Applicant erroneously relies upon MPEP § 716.02(d) in isolation of the requirements and context of MPEP § 716 and specifically MPEP § 716.02.  Critically, MPEP § 716.02 pertains to affidavits and declarations.  Therefore, as noted at MPEP § 716.02(g), evidence establishing unexpected results and criticality of range per MPEP § 716.02(d) must be in Declaration or Affidavit form.  Here, the proffered data is not in the form of a declaration or affidavit and therefore fails to satisfy MPEP § 716.02(g).  Even assuming arguendo that MPEP § 716.02(g) were satisfied, the proffered data fails to satisfy the requirements of statistical and practical significance required by MPEP § 716.02(b) because the proffered data appears to merely aggregate unrelated and disjointed bits of data from unrelated experiments and species, including portions of Examples 5, 11, and 12 (see, e.g., Reply filed 10/13/2020 at pages 14 at 1st ¶ to 15 at 2nd full ¶).  The practical and statistical (i) Example 5 does not appear to pertain to the claimed invention due to acid number and (ii) Example 11 pertains to the non-elected and distinct species of PLA. Furthermore, no evidence of an art-recognized test for statistical significance was identified on record or appears to have been performed.  Presumably, the data is of no practical or statistical significance because (a) no common, shared comparator was identified and maintained for all experiments; (b) the tested species at issue are distinct, (c) the identified data points differ from one another in multiple ways, and no multivariate analysis was applied, and (d) the tested conditions appear to substantially differ.  Accordingly, the requirements of MPEP § 716.02(b) and MPEP § 716.02(d) have not been satisfied.  In sum, in direct contrast to the assertions of the Applicant, no evidence of unexpected results or criticality of range commensurate in scope with the requirements of MPEP § 716.02 has been placed on record to date.  
Applicant appears to have erroneously conflated the record as suggested by the statement 
Based on the foregoing, the Examiner has clearly erred in maintaining that a range of up to 0.5% anticipates or discloses a level of less than or equal to 0.3% by weight as recited independent claim 1 of the present application.
(see, e.g., Reply filed 6/5/2021 at 15 at 2nd ¶).
The rejections of record establishing anticipation and obviousness do not depend upon any allegation “that a range of up to 0.5% anticipates or discloses a level of less than or equal to 0.3% by weight” (see rejections set forth above).  Accordingly, such arguments fail to address the merits of the rejections as set forth on the record and therefore are not persuasive.  Rather, the range of “up to 0.5%” entered the record based upon the Applicant’s own admission (see, e.g., Reply filed 11/24/2020 at 10 at 1st full ¶), but does not form the basis of the pending rejections.  The Examiner’s response and analysis of the range “up to 0.5%” has only been with respect to the Applicant’s own burden to establish that Luan does not anticipate the instant invention per MPEP § 2112(V).  Accordingly, statements regarding what the range does or does not imply limits the previously proffered evidence supplied by the Applicant, but fails to address the merits of the pending rejection.  
	At page 15, it is the Examiner’s understanding that Applicant references and means to reiterate the same argument raised in the previous Reply (see, e.g., Reply filed 6/5/2021 at 15 at § c to penultimate ¶).  This argument was fully considered and not found persuasive for reasons of record.  As previously stated, it is the Examiner’s understanding that Applicant is alleging that “it is well known in the art of chemistry that impurity is necessarily present in every compound or composition” and that “[t]here is virtually no 100% pure compound or polymer” (see, e.g., Reply filed 11/24/2020 at 16 at final ¶).  These statements are neither disputed nor dispositive of the pertinent issues.  Here, the pertinent questions are “is the claimed invention different from the prior art?” and “if it is different, is the difference obvious?”.  Examiner has used the term “pure” on record to identify that no appreciable level of impurity exists and/or no appreciable difference exists between the prior art and the invention as presently claimed.  Again, Examiner notes that the burden is on the Applicant to establish that the invention, as claimed, is not anticipated by Luan, and the burden is on the Applicant to rebut a determination of obviousness under the rationales of MPEP §§ 2143(I)(A), (B), (C), (D), (G), and (F) as applied above.  As noted in the previous action, Applicant conjectures that 
“[t]herefore, without appreciating the criticality of residual lactide monomer in the polymer . . . a person of ordinary skill in the art would not purify the polymer so that all of the impurities are completely removed, due to technological limitation, practical necessity, cost, efficiency, etc.”
(see, e.g., Reply filed 11/24/2020 at 16-17 at bridging ¶).  
Examiner disagrees, and notes that no “technological limitation” existed because the prior art of Erbetta evidences that PLGA polymers could be synthesized and obtained circa 2012 in "the absence of residual monomers" (i.e., 0% residual monomers) (see, e.g., Erbetta at abs).  see, e.g., MPEP § 2121(I)-(III)), because methods of purifying PLGA polymers were well known in the art (see, e.g., Erbetta at abs).  Furthermore, the prior art provided multiple rationales that would motivate an artisan to remove all impurities in PLGA polymers (see rejections set forth above, wherein the claims are rejected as obvious in view of the rationales under MPEP §§ 2143(I)(A), (B), (C), (D), (G), and (F)).  Applicant has failed to address why it would not be obvious to an artisan to utilize a purer substance in a known reaction with the reasonable expectation that utilizing a purer substance would yield a purer product. Accordingly, mere allegations that purifying a known compound using a known method to obtain a pure compound is “contrary to accepted wisdom” (see, e.g., Reply filed 6/5/2021 at 15 at § c to penultimate ¶) is not credible.  Purification of known compounds using known methods is routine in the art and it is conventional wisdom to purify compounds to avoid the production of unwanted side products.
	Applicant again appears to refer to US Patent 8,343,513 (Thanoo) (see, e.g., Reply filed 6/5/2021 at 15-16 at bridging ¶; see also Reply filed 11/24/2020 at 17 at 1st full ¶), but to date has failed to address the Examiner’s previous responses regarding US’513.  Accordingly, the Examiner notes that the arguments regarding US’513 have been fully considered but not found persuasive for reasons set forth in the Final Action mailed 5/27/2020 at pages 30-35 (see, e.g., Final mailed 5/27/2020 at 30 at final ¶ to 35 at final ¶).  The previous response remains pertinent and Applicant has failed to address the Examiner’s response; therefore, the prior response (see id), is fully incorporated into the instant response.  Accordingly, Applicant’s arguments based upon the disclosure of US’513 are not persuasive for reasons of record.  In brief, an “additive” purposely added in a known amount is not equivalent nor synonymous to an “impurity”.  Regarding impurities and there removal, US’513 actually states that 

(see, e.g., US’513 at col 3 at lines 5-12);
and specifically mentions that
It is also now made possible to minimize or eliminate peptide polymer conjugates (impurities) in polymer compositions by carrying out certain manipulations during the polymer composition preparation process
(see, e.g., US’513 at col 3 at lines 49-55);
and further identifies that impurities are “undesirable” (see, e.g., US’513 at col 8 at lines 15-22).  Therefore, US’513 does not teach, motivate, or suggest that an artisan should utilize unpurified or less purified PLGA polymers.  Instead, US’513 pertains to a means of decreasing impurities, and therefore it would not be reasonable or credible to interpret US’513 in a manner that would increase or maintain appreciable levels of impurities.  Therefore, as previously noted on record, Applicant’s reliance upon US’513 appears to be premised upon conflating the meaning of “additive” and “impurity”.  Therefore, Applicant’s previous opinion that Thanoo is “more relevant” (see, e.g., Reply filed 2/1/2020 at 11 at 1st ¶) is not persuasive because arguments relying upon Thanoo fail to address the merits of the rejection set forth on record, which establishes obviousness under multiple “exemplary rationales” for supporting a conclusion of obviousness, including MPEP § 2143(I)(A),(B),(C), (D), and (G).  Accordingly, Applicants reference to Thanoo is not persuasive for the same reasons set forth previously on record. 
	With respect to the Applicant’s comment regarding “additives” (see, e.g., Reply filed 6/5/2021 at 16 at final ¶), such statements amount to conjecture and speculation unsupported by objective evidence.  Arguments of counsel cannot take the place of evidence on record.  Furthermore, the statement “there would be naturally no need to remove residual lactide monomers..... [t]he general teaching that ‘impurities are undesirable’ is not applicable” (id) is inconsistent with the art and disclosure of Thanoo.  Notably, there would be a need to remove all change the disclosure of Luan by adding additives or impurities but not actually document or report it in Luan.
	Critically, Applicant fails to address the multiple rationales supporting a determination of obviousness (see, e.g., rejections above, noting that the invention is rejected under the exemplary rationales of MPEP §§ 2143(I)(A), (F), and (G)).  To briefly summarize the relevant issue, the prior art provides clear guidance and motivation to utilize purer PLGA polymers, it was known in the art how to remove such impurities, and the removal of such impurities would predictably and expectedly yield a purer final injectable solution having reduced variability of physicochemical properties.
	The arguments pertaining to 8515DLG2CE” have been considered (see, e.g., Reply filed 6/5/2021 at 17 at 2nd ¶) but not found persuasive for reasons set forth above in response to the arguments raised with respect to the 35 USC § 112 rejections. To date, no evidence that the term “8515DLG2CE” was known or had any art-recognized definition in the prior art has been placed on record.  Examiner has performed multiple prior art searches and has found zero evidence that the term “8515DLG2CE” existed in the prior art prior to the publication of the instant Application (see search notes).  Examiner notes that no evidence of record establishes that Exhibit 1, R1, R2, or R4 was publically available prior to the filing date of the instant Application.  Furthermore, such references at best pertain to a “naming convention” that was not see, e.g., MPEP § 2163.07(b), CFR 1.57(d), explaining incorporation of “essential matter” is limited to US Patent documents).  In brief, the term “8515DLG2CE” was not defined in the original disclosure and lacks any art-recognized definition.  Applicant’s statement that “8515DLG2CE” is “well known in the art and is commercially available at the time of the filing of the present application” is not credible in view of the instant record, which fails to provide any evidence that the term was even utilized in the prior art at all, or otherwise utilized in a manner indicative of a clear art-recognized definition supported by the originally filed disclosure (see, e.g., Reply filed 6/5/2021 at 17 at 2nd ¶; see also Reply filed 11/24/2020 at 17-18 at bridging ¶).  
Conclusion
	Accordingly, all arguments raised by Applicant have been fully addressed but not found persuasive to establish patentability of the pending claims for at least the reasons set forth above.  Therefore, all claims remain either rejected or withdrawn at this time.



Conclusion
All examined claims are rejected. 

Applicant's amendment necessitated the new or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RANDALL L BEANE/            Primary Examiner, Art Unit 1654